Dismiss and Opinion Filed February 23, 2022




                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-20-00921-CV

                         PATRICK ECHOLS, Appellant
                                   V.
                          MIKE CALHOUN, Appellee

                On Appeal from the County Court at Law No. 4
                            Dallas County, Texas
                    Trial Court Cause No. CC-20-01089-D

                         MEMORANDUM OPINION
                Before Justices Schenck, Molberg, and Pedersen, III
                            Opinion by Justice Molberg

      Appellant Patrick Echols, appearing pro se, filed a half-page, single spaced

brief that fails to comply with the rules of appellate procedure. See TEX. R. APP. P.

38.1. Significantly, and among other failures, the brief does not contain (1) a concise

statement of the nature of the case, the course of proceedings, and the trial court’s

disposition of the case supported by record references, (2) a concise statement of all

issues or points presented for review, (3) a concise statement of the facts pertinent

to the issues or points presented, supported by record references; (4) a clear and

concise argument for the contentions made, with appropriate citations to authorities
and to the record, or (5) a short conclusion that clearly states the nature of the relief

sought. See id. 38.1(d), (f), (g), (i), (j). On January 27, 2021, we directed appellant

to file within ten days an amended brief in compliance with the rules and cautioned

that failure to comply could result in dismissal of the appeal. Despite our direction,

appellant has not filed an amended brief. Accordingly, we dismiss this appeal. See

TEX. R. APP. P. 38.8(a)(1), 38.9(a), 42.3(b), (c).




                                             /Ken Molberg/
200921f.p05                                  KEN MOLBERG
                                             JUSTICE




                                          –2–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

PATRICK ECHOLS, Appellant                    On Appeal from the County Court at
                                             Law No. 4, Dallas County, Texas
No. 05-20-00921-CV          V.               Trial Court Cause No. CC-20-01089-
                                             D.
MIKE CALHOUN, Appellee                       Opinion delivered by Justice
                                             Molberg. Justices Schenck and
                                             Pedersen, III participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

      It is ORDERED that appellee MIKE CALHOUN recover his costs of this
appeal from appellant PATRICK ECHOLS.


Judgment entered this 23rd day of February, 2022.




                                       –3–